                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               GREENVILLE DIVISION

KENNY WASHBURN
DEANNA WASHBURN                                                                     PLAINTIFFS

V.                                                  CIVIL ACTION NO. 4:18-CV-103-SA-JMV

WILLIAM E. VINSON and
XYZ CORP 1-10                                                                    DEFENDANTS

              ORDER DISMISSING ACTION BY REASON OF SETTLEMENT

       The Court was advised by counsel that this action has been settled and it is not necessary

that the action remain upon the calendar of the Court.

       IT IS ORDERED that this action be DISMISSED without prejudice. The Court retains

complete jurisdiction to vacate this Order and to reopen the action upon cause shown that the

settlement has not been completed and further litigation is necessary.

       It is SO ORDERED, on this the 31st day of October, 2019.

                                                     /s/ Sharion Aycock
                                                           UNITED STATES DISTRICT JUDGE
APPROVED:


s/Yancy B. Burns
YANCY B. BURNS,
ATTORNEY FOR PLAINTIFF


s/Glenn F. Beckham
GLENN F. BECKHAM,
ATTORNEY FOR DEFENDANT
